 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     PEDRO VALENTIN,                                 )    Civil No. 2:18-cv-02394-AC
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
                                                     )    FOR A SECOND EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HER
17                                                   )    MOTION FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 15 days
24   to file her MSJ, and that Plaintiff’s reply shall be extended accordingly from the current
25   deadline. Defendant respectfully requests this extension of time because a review of the record
26   and Plaintiff’s MSJ indicates that this case may be appropriate for voluntary remand. This
27   additional time will permit the undersigned to communicate with the client regarding remand
28   authority.


                                                      1
 1          The new due date for Defendant’s Motion for Summary Judgment will be Thursday,
 2   April 18, 2019. Plaintiff’s reply would then be due Monday, June 10, 2019.
 3
 4
                                                Respectfully submitted,
 5
 6   Date: April 3, 2019                        Legal Services of Northern California

 7                                       By:    /s/ Kyle Kate Dudley*
                                                Kyle Kate Dudley
 8                                              * By email authorization on April 3, 2019
 9                                              Attorney for Plaintiff

10
     Date: April 3, 2019                        MCGREGOR W. SCOTT
11
                                                United States Attorney
12
                                         By:    /s/ Michael K. Marriott
13                                              MICHAEL K. MARRIOTT
                                                Special Assistant United States Attorney
14
                                                Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20
21
22                                              ORDER
23
24   APPROVED AND SO ORDERED:
25   DATED: April 4, 2019
26
27
28
     Stip. to Extend Def.’s MSJ
                                                   2
